Citation Nr: 1744940	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979 and from May 1979 to March 1982; however, the period from October 1980 to March 1982 was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening a service connection claim for a right eye disorder.  

In October 2014, the Board reopened the issue of entitlement to service connection for a right eye disorder and remanded the reopened claim for additional development to include obtaining additional records and scheduling the Veteran for a VA examination. 

In May 2015, the Board remanded the case again to obtain an addendum medical opinion and ensure that the Veteran receives a copy of the February 2015 supplemental statement of the case (SSOC).  

Also in May 2015, the Veteran submitted a notice of disagreement as to a January 2015 rating decision.  Internal records indicate that the issues disagreed with are a part of a different appeal stream that the RO is still developing.  

In June 2015, the Veteran executed a new power-of-attorney in favor the private attorney listed on the title page of this decision.  This appointment effectively revokes the prior representation by Veterans of Foreign Wars of the United States.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. at 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.

Unfortunately, the Board must again remand the appeal because the claims file does not reflect substantial compliance with the May 2015 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the Board directed that the RO re-send the Veteran a copy of the February 2015 SSOC because the record indicates it was sent to an incorrect address and therefore was undeliverable; however, such was not accomplished.   

VA regulations provide that, when a supplemental statement of the case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31.  The SSOC is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (pertaining to statements of the case).  

Although the SSOC was not re-sent, the Board does observe that the Veteran's attorney did request and received a copy of the Veteran's entire claims file in August 2015, and those records should have included the February 2015 SSOC.  Nonetheless, after the Veteran underwent the requested VA examination and an opinion was obtained, the RO issued another SSOC in March 2016 SSOC and review of the cover letter shows that it was sent to the Veteran's prior representative, and not the current attorney.  

Although the Board regrets any further delay and apologizes for the delay in deciding this appeal, it must ensure that the Veteran is accorded all due process under the law.  For these reasons, the February 2015 and March 2016 SSOCs must be sent to both the Veteran and his current attorney.  

Accordingly, the case is REMANDED for the following action:

Please note that the Veteran is NO longer represented by Veterans of Foreign Wars of the United States.

1.  Re-send a copy of the February 2015 and March 2016 SSOCs to the Veteran at his correct mailing address, with copies also sent to the Veteran's current representative, Attorney Douglas Sullivan.  An appropriate period of time should be allowed for response.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim for right eye disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the 




United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




